
	
		I
		112th CONGRESS
		1st Session
		H. R. 964
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. Bishop of New
			 York (for himself, Mr.
			 McNerney, Mr. Walz of
			 Minnesota, Mr. McIntyre,
			 Mr. Braley of Iowa,
			 Mr. Yarmuth, and
			 Mr. Chandler) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To protect consumers from price-gouging of gasoline and
		  other fuels, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Price Gouging Prevention
			 Act.
		2.Unconscionable pricing
			 of gasoline and other petroleum distillates during emergencies
			(a)Unconscionable
			 pricing
				(1)In
			 generalIt shall be unlawful
			 for any person to sell, at wholesale or at retail in an area and during a
			 period of an international crisis affecting the oil markets proclaimed under
			 paragraph (2), gasoline or any other petroleum distillate covered by a
			 proclamation issued under paragraph (2) at a price that—
					(A)is unconscionably
			 excessive; and
					(B)indicates the
			 seller is taking unfair advantage of the circumstances related to an
			 international crisis to increase prices unreasonably.
					(2)Energy emergency
			 proclamation
					(A)In
			 generalThe President may issue a proclamation of an
			 international crisis affecting the oil markets and may designate any area
			 within the jurisdiction of the United States, where the prohibition in
			 paragraph (1) shall apply. The proclamation shall state the geographic area
			 covered, the gasoline or other petroleum distillate covered, and the time
			 period that such proclamation shall be in effect.
					(B)DurationThe proclamation—
						(i)may not apply for
			 a period of more than 30 consecutive days, but may be renewed for such
			 consecutive periods, each not to exceed 30 days, as the President determines
			 appropriate; and
						(ii)may include a
			 period of time not to exceed 1 week preceding a reasonably foreseeable
			 emergency.
						(3)Factors
			 consideredIn determining whether a person has violated paragraph
			 (1), there shall be taken into account, among other factors—
					(A)whether the amount charged by such person
			 for the applicable gasoline or other petroleum distillate at a particular
			 location in an area covered by a proclamation issued under paragraph (2) during
			 the period such proclamation is in effect—
						(i)grossly exceeds
			 the average price at which the applicable gasoline or other petroleum
			 distillate was offered for sale by that person during the 30 days prior to such
			 proclamation;
						(ii)grossly exceeds the price at which the same
			 or similar gasoline or other petroleum distillate was readily obtainable in the
			 same area from other competing sellers during the same period;
						(iii)reasonably reflected additional costs, not
			 within the control of that person, that were paid, incurred, or reasonably
			 anticipated by that person, or reflected additional risks taken by that person
			 to produce, distribute, obtain, or sell such product under the circumstances;
			 and
						(iv)was substantially attributable to local,
			 regional, national, or international market conditions; and
						(B)whether the quantity of gasoline or other
			 petroleum distillate the person produced, distributed, or sold in an area
			 covered by a proclamation issued under paragraph (2) during a 30-day period
			 following the issuance of such proclamation increased over the quantity that
			 that person produced, distributed, or sold during the 30 days prior to such
			 proclamation, taking into account usual seasonal demand variations.
					(b)DefinitionsAs
			 used in this section—
				(1)the term
			 wholesale, with respect to sales of gasoline or other petroleum
			 distillates, means either truckload or smaller sales of gasoline or petroleum
			 distillates where title transfers at a product terminal or a refinery, and
			 dealer tank wagon sales of gasoline or petroleum distillates priced on a
			 delivered basis to retail outlets; and
				(2)the term retail, with respect
			 to sales of gasoline or other petroleum distillates, includes all sales to end
			 users such as motorists as well as all direct sales to other end users such as
			 agriculture, industry, residential, and commercial consumers.
				3.Enforcement by
			 the Federal Trade Commission
			(a)Enforcement by
			 FTCA violation of section 2
			 shall be treated as a violation of a rule defining an unfair or deceptive act
			 or practice prescribed under section 18(a)(1)(B) of the Federal Trade
			 Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade Commission shall
			 enforce this Act in the same manner, by the same means, and with the same
			 jurisdiction as though all applicable terms and provisions of the Federal Trade
			 Commission Act were incorporated into and made a part of this Act. In enforcing
			 section 2 of this Act, the Commission shall give priority to enforcement
			 actions concerning companies with total United States wholesale or retail sales
			 of gasoline and other petroleum distillates in excess of $10,000,000,000 per
			 year.
			(b)Civil
			 penalties
				(1)In
			 generalNotwithstanding the
			 penalties set forth under the Federal Trade Commission Act, any person who
			 violates section 2 with actual knowledge or knowledge fairly implied on the
			 basis of objective circumstances shall be subject to—
					(A)a civil penalty of
			 not more than 3 times the amount of profits gained by such person through such
			 violation; or
					(B)a civil penalty of
			 not more than $100,000,000.
					(2)MethodThe
			 penalties provided by paragraph (1) shall be obtained in the same manner as
			 civil penalties obtained under section 5 of the Federal Trade Commission Act
			 (15 U.S.C. 45).
				(3)Multiple
			 offenses; mitigating factorsIn assessing the penalty provided by
			 subsection (a)—
					(A)each day of a
			 continuing violation shall be considered a separate violation; and
					(B)the court shall take into consideration,
			 among other factors, the seriousness of the violation and the efforts of the
			 person committing the violation to remedy the harm caused by the violation in a
			 timely manner.
					4.Criminal
			 penalties
			(a)In
			 generalIn addition to any
			 penalty applicable under section 3, any person who violates section 2 shall be
			 fined under title 18, United States Code, in an amount not to exceed
			 $500,000,000.
			(b)EnforcementThe criminal penalty provided by subsection
			 (a) may be imposed only pursuant to a criminal action brought by the Attorney
			 General or other officer of the Department of Justice. The Attorney General
			 shall give priority to enforcement actions concerning companies with total
			 United States wholesale or retail sales of gasoline and other petroleum
			 distillates in excess of $10,000,000,000 per year.
			5.Enforcement at
			 retail level by State attorneys general
			(a)In
			 generalA State, as parens
			 patriae, may bring a civil action on behalf of its residents in an appropriate
			 district court of the United States to enforce the provisions of section 2 of
			 this Act, or to impose the civil penalties authorized by section 3(b)(1)(B),
			 whenever the attorney general of the State has reason to believe that the
			 interests of the residents of the State have been or are being threatened or
			 adversely affected by a violation of this Act or a regulation under this Act,
			 involving a retail sale.
			(b)NoticeThe
			 State shall serve written notice to the Federal Trade Commission of any civil
			 action under subsection (a) prior to initiating such civil action. The notice
			 shall include a copy of the complaint to be filed to initiate such civil
			 action, except that if it is not feasible for the State to provide such prior
			 notice, the State shall provide such notice immediately upon instituting such
			 civil action.
			(c)Authority To
			 interveneUpon receiving the notice required by subsection (b),
			 the Federal Trade Commission may intervene in such civil action and upon
			 intervening—
				(1)be heard on all
			 matters arising in such civil action; and
				(2)file petitions for
			 appeal of a decision in such civil action.
				(d)ConstructionFor
			 purposes of bringing any civil action under subsection (a), nothing in this
			 section shall prevent the attorney general of a State from exercising the
			 powers conferred on the attorney general by the laws of such State to conduct
			 investigations or to administer oaths or affirmations or to compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
			(e)Venue; service
			 of processIn a civil action brought under subsection (a)—
				(1)the venue shall be
			 a judicial district in which—
					(A)the defendant
			 operates;
					(B)the defendant was
			 authorized to do business; or
					(C)the defendant in
			 the civil action is found;
					(2)process may be
			 served without regard to the territorial limits of the district or of the State
			 in which the civil action is instituted; and
				(3)a person who
			 participated with the defendant in an alleged violation that is being litigated
			 in the civil action may be joined in the civil action without regard to the
			 residence of the person.
				(f)Limitation on
			 State action while Federal action is pendingIf the Federal Trade
			 Commission has instituted a civil action or an administrative action for
			 violation of this Act, no State attorney general, or official or agency of a
			 State, may bring an action under this subsection during the pendency of that
			 action against any defendant named in the complaint of the Federal Trade
			 Commission or the other agency for any violation of this Act alleged in the
			 complaint.
			(g)Enforcement of
			 State LawNothing contained in this section shall prohibit an
			 authorized State official from proceeding in State court to enforce a civil or
			 criminal statute of such State.
			6.Effect on other
			 laws
			(a)Other authority
			 of Federal Trade CommissionNothing in this Act shall be
			 construed to limit or affect in any way the Federal Trade Commission’s
			 authority to bring enforcement actions or take any other measure under the
			 Federal Trade Commission Act (15 U.S.C. 41 et seq.) or any other provision of
			 law.
			(b)State
			 lawNothing in this Act preempts any State law.
			
